Citation Nr: 1811737	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  10-08 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) as of August 6, 2007.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. R. Woodarek, Associate Counsel


INTRODUCTION

The Veteran had active service with the Army from July 1972 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana (RO), which continued a non-compensable disability rating for service-connected chondromalacia of the right knee. 

In August 2017, the Board found that a claim of entitlement to a TDIU had been raised in relation to the appeal for an increased rating for service-connected chondromalacia of the right knee, originally filed on August 6, 2007, and that issue was added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board remanded the issue of entitlement to a TDIU for development by the Agency of Original Jurisdiction (AOJ), which substantially complied with prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

For the entire rating period from August 6, 2007, the Veteran does not meet the threshold criteria for entitlement to a TDIU under 38 C.F.R. § 4.16(a) and it is not factually ascertainable that the Veteran was unable able to secure or follow a substantially gainful or more than marginal employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide veterans with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2017); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  On remand, the RO issued an August 2017 preadjudicatory notice letter to the Veteran addressing his claim for entitlement to a TDIU.  The notice letter informed the Veteran of the information and evidence necessary to substantiate his claim for entitlement to a TDIU.  However, to date, the Veteran has not submitted any of the information or evidence requested pursuant to the August 2017 VCAA notice letter, to include VA Form 21-4142a.

Despite receiving no response from the Veteran, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence in reference to the claim for entitlement to a TDIU.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  The information and evidence that has been associated with the claims file includes Vocational Rehabilitation and Employment (VR&E) records, which showed that the Veteran's application was denied for VR&E services.

The Veteran has not been afforded a VA examination addressing his claim for entitlement to a TDIU, however, no such examination is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Because the Veteran has not provided competent evidence for the claim of entitlement to a TDIU, and because the current evidence of record does not otherwise show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, as discussed below, the Board finds that a VA examination is not warranted in this case.

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of appeal, and to respond to VA notices.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).

Entitlement to TDIU Law and Analysis

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340,  3.341, 4.16(a) (2017).  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2017).  Even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) (2017). 

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  In evaluating a veteran's employability, consideration may be given to his or her level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2017).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  38 C.F.R. §4.16(a) (2017).  For a veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2017).

Because the present appeal for entitlement to a TDIU was raised by evidence of record, in conjunction with the appeal for a higher initial rating for service-connected chondromalacia of the right knee, the Board will consider whether entitlement to a TDIU is warranted from August 6, 2007, the date the claim for a non-initial increased rating for the right knee disability was filed, to include a consideration of evidence one year prior thereto.  See 38 C.F.R. § 3.400(o) (2017).

From August 6, 2007, including a consideration of evidence one year prior, the Veteran has not had a total disability rating of 70 percent or greater, and has not had a single disability rated at 40 percent or higher during the period on appeal.  The Veteran is currently service-connected for a right rotator cuff tear with degenerative arthritis at 30 percent disabling; left knee sprain with degenerative arthritis at 10 percent disabling; chondromalacia of the right knee at 10 percent disabling; left ankle sprain with degenerative arthritis at 10 percent disabling; and a right ankle sprain with degenerative arthritis assigned with a noncompensable rating.  The combined evaluation for compensation since August 6, 2007, including a year prior thereto, was 30 percent; a combined 50 percent evaluation from November 18, 2014; and a combined 50 percent evaluation from August 18, 2016.  Therefore, from August 6, 2007, the Veteran has not met the schedule percentage standards of section 4.16(a), and his claim for entitlement to a TDIU may be considered only undersection 4.16(b).

Under 38 C.F.R. § 4.16(b), if a veteran's service-connected disabilities do not meet the percentage requirements of section 4.16(a), but the veteran is unable to secure and follow a substantially gainful occupation by reason of such service-connected disability, the rating board must submit the case to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU rating.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  Upon review of all the evidence of record, the Board finds that referral for to the Director of Compensation Services for consideration of a TDIU under section 4.16(b) is not warranted.

In this case, evidence of record does not show that the Veteran is unemployable due to service-connected disabilities.  VA treatment records from April 2007 show the Veteran was employed as a carpenter.  A primary care note from June 2009 shows the Veteran was unemployed and had complaints of back pain.  An August 2016 rehab medicine note also shows the Veteran was unemployed.

Records from the Social Security Administration (SSA) show the Veteran had applied for disability benefits, and that the SSA determined the Veteran to be disabled as of August 2007 with a primary diagnosis of disorders of the back, and with a secondary diagnosis of carpal tunnel syndrome.  Within his application, the Veteran reported that he had not been working since August 2007 because he hurt himself on his property while trying to clean up.  He indicated that he was previously self-employed in construction work from 1986 to August 2007.  The Board notes that the Veteran is not service connected for a back disability or carpal tunnel syndrome.

In a May 2013 videoconference hearing, the Veteran testified that he is totally disabled on his right side due to his service-connected disabilities, and was unable to work.  

A November 2014 VA examination shows that the Veteran's service-connected right knee disability caused increased pain and decreased range of motion, which caused difficulty with standing and walking.

VR&E records show the Veteran applied for VR&E services in December 2015 but that he did not attend a scheduled appointment in January 2016 to discuss his application to the program.  A January 2016 notification letter shows that the Veteran's claim for VR&E benefits was disallowed because he did not provide enough information or make an entitlement determination.

A September 2016 VA examination shows that the functional impact of service-connected chondromalacia of the right knee and left knee strain with degenerative arthritis resulted in limited standing and walking.

In this case, the evidence of record does not show that the Veteran is unemployable due to his service-connected disabilities of right rotator cuff tear with degenerative arthritis; left knee sprain with degenerative arthritis; chondromalacia of the right knee; left ankle sprain with degenerative arthritis; and right ankle sprain with degenerative arthritis.  While VA treatment records show that the Veteran is currently unemployed, and has been unemployed since August 2007, the Board finds probative SSA records which show the Veteran was found to be primarily disabled from disorders of the back, and secondarily from carpel tunnel syndrome, as of August 2007, when the Veteran reported injuring himself on his property.  As previously indicated, the Veteran is not service connected for a back disability or for carpal tunnel syndrome.  There is nothing further in the record to show that the Veteran's service connected disabilities alone cause impairment with employment over and above that which is contemplated in the assigned schedular rating in this case.  

The Veteran had the opportunity to present evidence and argument in support of his claim for entitlement to TDIU, to include a VA Form 21-8940, however, the Veteran did not respond.  The failure to submit VA Form 21-8940 has also precluded potentially favorable evidence as a completed form could have allowed for verification of the Veteran's work status due to service-connected disabilities.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that the duty to assist is not always a one-way street, or a blind alley, and that a veteran must be prepared to cooperate with VA's efforts to provide an adequate medical examination and submit all the medical evidence supporting the claim).

The Board finds, therefore, that referral for a TDIU for consideration under 38 C.F.R. § 4.16(b) is not warranted.  Because a preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to a TDIU is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


